Citation Nr: 9902556	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-22 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of cervical 
strain, including headaches, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1987 to 
March 1991, and his separation record showed an additional 16 
years, 6 months, and 10 days of active service, including the 
period from September 1961 to January 1966.

The instant appeal arose from a  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied a claim for an increased rating for headaches, 
rated 10 percent disabling, and also denied a claim for 
service connection for cervical strain.  By rating decision 
dated in September 1996, the veterans disorder was 
recharacterized as chronic cervical strain with headaches and 
the rating, previously for headaches only, was increased to 
20 percent disabling.  This case was remanded by the Board of 
Veterans' Appeals (Board) in November 1997 for further 
development.


FINDING OF FACT

The appellants service-connected residuals of cervical 
strain, including headaches, are currently manifested by mild 
limitation of extension of the cervical spine and headaches 
relieved by medication and the use of a TENS unit.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the service-connected residuals of cervical strain, including 
headaches, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.27, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5290, 5293, 4.124a, 
Diagnostic Code 8100 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).  That is, he has presented a claim which is 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
VA examination was performed pursuant to the appellants 
claim for benefits.  Also, all available service medical 
records and VA treatment records have been obtained.  For 
these reasons, the Board finds that VAs duty to assist the 
appellant, 38 U.S.C.A. § 5107(a) (West 1991), has been 
discharged.  Furthermore, the undersigned finds that this 
case has been adequately developed for appellate purposes.  A 
disposition on the merits is now in order.

In evaluating the appellants request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Boards responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1998).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § §5107(b) (West 1991).

A review of the evidence of record shows that in February 
1986, while the veteran was in service, he was involved in a 
motor vehicle accident.  He was hospitalized for 4 days with 
a diagnosis of cervical and lumbar strain and was given a 
soft cervical collar.  A late February 1986 physical therapy 
record noted that hot packs, ultrasound, and massage improved 
his neck symptoms, and range of motion was 80 percent of full 
range except that extension was at 75 percent.  He complained 
of variable headaches.

An April 1986 service clinical record noted that a head CT 
and cervical spine X-rays were normal after the accident and 
that for several months he underwent physical therapy to 
loosen the neck muscles.  His complaints at that time focused 
on the low back, and it was determined that surgery or 
further testing was unnecessary.  

An undated private medical statement included with the 
service medical evidence indicated that the veteran had 
tenderness in the cervical area, and the veteran reported 
neck pain since the accident.  June and July 1987 private 
treatment records noted tenderness in the cervical paraspinal 
muscles with no muscle spasm.  Pain was noted on extremes of 
motion.  There was no facial paralysis or cranial nerve 
injury.  Examination of the upper extremities revealed normal 
motion, function, equal reflexes, and normal circulation and 
sensation.  Cervical spine X-rays were essentially normal.

An August 1987 service medical record noted recurrent neck 
pain since the surgery.  At that time the veteran reported 
that his neck problems were bearable, and that it was his 
low back problems that were interfering with his work.  X-
rays of the neck showed no significant abnormalities at that 
time.  A September 1987 reenlistment examination noted slight 
limitation of motion of the lumbar spine but did not note 
limitation of motion of the cervical spine.  Occasional 
tension headaches were also noted.  

A June 1988 private vocational analysis report noted that the 
veteran had apparently recovered from his neck injury, but 
continues to have frequent headaches.  As the veteran had 
been able to return to his job as a U. S. Navy recruiter 
after the accident, it was determined that he possessed the 
residual physical capacity necessary to engage in a variety 
of sedentary and light occupations.  Due to the veterans 
low back problems, but not his headache and neck problems, it 
was determined that the veteran would have trouble with 
medium and heavy occupations.  The veterans January 1991 
retirement examination noted occasional headaches which were 
felt to be related to the motor vehicle accident with severe 
headaches occurring 5 to 6 times per year.

In October 1991 the veteran underwent a VA examination and 
reported headaches.  Examination of the cervical spine 
revealed normal range of motion.  Headaches or a cervical 
spine problem were not diagnosed.  April and June 1992 VA 
treatment records noted that Darvon was not relieving the 
headaches and that at times the headaches were incapacitating 
for several days.  A November 1992 VA examination noted the 
veteran reported daily headaches which he described as 
suboccipital, pressure-like, and high cervical in location.  
Typically Tylenol afforded relief, though occasionally bed 
rest and narcotics were needed.  He denied accompanying 
visual changes or sensory or motor impairments.  He reported 
occasional bilateral arm numbness.

The veteran also reported upper cervical discomfort with 
exertion which he treated with Tylenol.  Neck examination was 
unremarkable with full range of motion, no tenderness, and 
negative Spurlings maneuver.  Neurologic, sensory, and motor 
examinations were all negative.  The impression was muscle 
tension headaches possibly related to an old cervical strain 
injury with persistent symptoms that respond to conservative 
treatment.  Service connection for headaches was awarded in a 
January 1993 rating decision, and a 10 percent disability 
evaluation was assigned.

A July 1994 written statement from a private chiropractor who 
treated the veteran indicated that his headaches had 
decreased and were substantially moderated with treatment.  
VA treatment records from 1993 to 1995 show chronic headaches 
with some relief from medication.  Degenerative joint disease 
at C5-6 was noted.  An August 1994 record noted full range of 
motion of the neck.

A September 1995 written statement from a former coworker of 
the veteran at the Florida Department of Labor noted that the 
veterans headaches and backaches impaired his ability to 
work.  The veteran was noted to have been driven home and to 
have sought medical leave from work.  

In September 1996 the veteran testified at a personal 
hearing.  He stated that he had worked at the Florida 
Department of Labor since August 1992.  He described his head 
and neck pain as moving from the back of the neck into the 
head with pressure.  He stated that he had 2 to 6 headaches 
per month which lasted at the most 5 days.  He also described 
occasional numbness in the arms.  He stated that his job had 
good sick leave and that he occasionally used annual leave.  
He reported that in most cases he could function enough to go 
to work.  He also stated that he had gone to the hospital 2 
or 3 times for a shot when his headaches were really bad.  In 
September 1996 the veteran's neck and headache disorder was 
recharacterized as chronic cervical strain with headaches, 
and the disability evaluation was increased to 20 percent.

Following the Board's November 1997 remand, additional 
development was performed.  May 1996 to July 1997 VA 
treatment records revealed improvement in the veteran's 
symptoms and did not reveal any injections for relief of head 
or neck pain.  In February 1996 the veteran was assessed with 
musculoskeletal/vascular headaches most likely secondary to 
trauma causing soft tissue damage.  A March 1996 record noted 
that the veteran had "great improvement in headaches."  
Several months later the veteran was assigned a 
transcutaneous electrical nerve stimulation (TENS) unit which 
decreased his pain.  He was most recently described as "doing 
well."

In January 1998 the veteran underwent another VA examination.  
He complained of near constant pain in the neck radiating to 
the occipital region.  He denied radiation of pain, 
paresthesias, and weakness of the upper extremities.  Since 
the accident he had not used an orthotic device for the neck 
and he had not received physical therapy .  He reported neck 
pain worsened with driving and improved with the TENS unit 
and massage.  He took several medications, including 
Ibuprofen, which relieved the pain.  He indicated that 
occasionally he could not perform his job due to headaches.  
Physical examination revealed normal motor and sensory 
examination.  There was full range of motion of the neck 
except for mild limitation of extension.

The examiner assessed mild cervical strain secondary to 
myofascial pain and mild cervical spondylosis.  The examiner 
described the severity of the disability as mild.  The 
examiner found no evidence of pain on motion, no deformities, 
no excess fatigability, no incoordination, and no weakness or 
functional impairment.  The effect of the disability on the 
veteran's employment was determined to be mild.

The appellants residuals of cervical strain, including 
headaches, are currently evaluated as 20 percent disabling 
under Diagnostic Code 8199-5290 as analogous to a 
miscellaneous neurological disease and limitation of motion 
of the cervical spine.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic 
Code 5290, 4.124a, Diagnostic Code 8199 (1998).  Diagnostic 
Code 8199 represents that the neurological system is the body 
system most closely involved, and the 99 indicates that the 
veterans residuals of cervical strain, including headaches, 
are not listed specifically in the ratings schedule.  
38 C.F.R. § 4.27 (1998).  Essentially, the 8199 refers to the 
veterans headache symptomatology.  Diagnostic Code 5290 
provides a 10 percent rating for slight limitation of motion 
of the cervical spine, a 20 percent rating for moderate 
limitation of motion, and a 30 percent rating for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (1998).

The Board does not find that the evidence supports a rating 
in excess of the currently assigned 20 percent disability 
rating under the hybrid Diagnostic Code 8199-5290.  The 
veteran's residuals of cervical strain, including headaches, 
are currently manifested by mild limitation of motion of the 
cervical spine in extension and complaints of headaches 
relieved by medication and a TENS unit.  The veterans 
primary complaint is of pain from the neck to the head.  As 
the most recent medical evidence, the 1998 VA examination 
report, repeatedly described the veterans symptoms and 
functional impairment as mild, the current evaluation of 
20 percent is appropriate.  Further, the 1996 and 1997 VA 
treatment records revealed that the veterans primary 
symptom, neck pain radiating to the head, was relieved by use 
of the TENS unit.

A higher evaluation is not warranted under Diagnostic Code 
8199-5290.  A 30 percent evaluation based on limitation of 
motion of the spine is not supported by the medical evidence 
because the limitation of motion is not severe.  The record 
reveals numerous instances where the veterans range of 
motion of the neck is described as full.  The most recent 
examination noted mild limitation of motion of the neck only 
in extension.  The remainder of the neck movements were full.

The Board has also considered the applicability of other 
Diagnostic Codes, including Diagnostic Code 8100 for 
migraines.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The 
Board notes that the recent medical evidence does not clearly 
diagnose the veterans headaches as migraines.  A rating in 
excess of 20 percent under this Diagnostic Code requires 
prostrating attacks occurring once a month for the last 
several months.  The veteran did not describe prostrating 
attacks during his most recent VA examination, although he 
did indicate that occasionally he was unable to work due to 
his headaches.  As the medical evidence of record does not 
clearly reveal that the veteran has migraines manifested by 
prostrating attacks occurring once a month for the last 
several months, a higher rating under Diagnostic Code 8100 is 
not for application.

The Board has considered the potential application of 
Diagnostic Code 5003 for degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).  However, as the 
veterans X-rays of the cervical spine have consistently not 
shown evidence of arthritis, which is required for a 
compensable evaluation under this Diagnostic Code, Diagnostic 
Code 5003 is not for application.  The Board has also 
considered the potential application of Diagnostic Code 5293 
for intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).  Again, the radiographic 
evidence does not demonstrate any diseased discs in the 
cervical spine.  Motor and sensory examinations were normal 
in 1998.  The Board notes that the veteran has complained of 
upper extremity numbness in the past; however, these 
complaints would not warrant a rating higher than 20 percent 
under Diagnostic Code 5293.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider functional loss due to pain), 4.45 (consider 
[p]ain on movement, swelling, deformity, or atrophy on 
disuse in addition to [i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing, incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet.App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  The evidence of record shows that the 
veterans primary complaint is of pain that starts in the 
neck and moves to the head.  He has also indicated that he 
has increased pain when driving.  The veteran has not 
recently described pain on movement, swelling, deformity, 
instability, incoordination, or excess fatigability.  In 
addition, the 1998 VA examiner assessed no pain on motion, no 
deformities, no excess fatigability, no incoordination, no 
weakness, and no functional limitation.  The evidence also 
shows that the veterans pain is relieved by medication and 
his TENS unit.

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b) (1998).  The evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment specifically 
attributable to the service-connected residuals of cervical 
strain, including headaches, or frequent periods of 
hospitalization due to that disorder so as to render 
impractical the application of the regular schedular 
criteria.  The medical evidence indicates that the veteran 
has only been hospitalized once, after the initial accident 
in 1986, for this disorder.  Further, the 1998 VA examination 
report noted that the veterans disability had only a mild 
effect on his employment.  The veteran himself has testified 
that he generally can function enough to where I can go to 
work.  Inasmuch as there is no competent medical evidence 
of marked interference with employment exclusively due to his 
residuals of cervical strain, including headaches, the Board 
does not find that the head and neck residuals have caused 
marked interference with employment.  

Based on a review of the entire evidence of record, the Board 
finds that a disability evaluation in excess of 20 percent 
for residuals of cervical strain, including headaches, is not 
warranted in this case.


ORDER

A claim for entitlement to an increased rating for residuals 
of cervical strain, including headaches, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
